 1

 2

 3
                                  UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5

 6

 7   COURAGE UHUMWNOMA OSAWE,

 8                   Plaintiff,
                                                                  3:18-cv-00600-RCJ-WGC
 9          vs.
                                                                           ORDER
10   JENNIFER TINSLEY, et al.,

11                   Defendants.

12

13          The Plaintiff claims that the Defendants violated his Fourth Amendment and state law

14   rights when they arrested him for selling cars in violation of Nevada law. However, the Plaintiff’s

15   Section 1983 claim is barred by qualified immunity. The Court therefore grants the Defendants’

16   Motion for Summary Judgment (ECF No. 10) in part and dismisses the Plaintiff’s pendent state

17   law claims for lack of subject matter jurisdiction.

18     I.   FACTS AND PROCEDURAL HISTORY

19          In 2015, the Plaintiff was arrested and pled guilty to operating as a vehicle dealer without

20   a license—a violation of Nevada Revised Statutes §§ 482.020, 482.322. (Mot. Summ. J. 4:15–17,

21   ECF No. 10.) Those statutes prohibit the sale of four or more personal vehicles in a given year

22   without a proper license. Following an anonymous tip that the Plaintiff was again selling cars

23   illegally, the Defendants, Department of Motor Vehicle officers, began investigating the Plaintiff.

24   (Compl. 3:6–8, ECF No. 1.)



                                                    1 of 10
 1          The investigation revealed that the Plaintiff had posted four advertisements for the sale of

 2   vehicles on Craigslist. (Mot. Summ. J. 3:19–4:2.) The Craigslist advertisements included a Buick

 3   Century, 1 a Range Rover, a Lincoln Navigator, and a Chevrolet Astro. Each advertisement

 4   included the Plaintiff’s phone number, which matched the number that he used when he was

 5   convicted in 2015 of the same crime. (Id. at 3:17–18.)

 6          As part of a “sting operation,” Defendant Tinsley called and texted the Plaintiff, and they

 7   discussed the sale of a vehicle. (Id. at 4:8–10.) Through their communications, Defendant Tinsley

 8   and the Plaintiff arranged a meeting to purchase one of the vehicles advertised on Craigslist. The

 9   investigation culminated in Defendant Tinsley meeting with the Plaintiff’s wife. (Id. at 5:26–6:3.)

10   After a test drive and a discussion about the price with the Plaintiff’s wife, Defendant Tinsley

11   allegedly purchased the Buick. Shortly thereafter, Defendant Pardini arrested the Plaintiff, who

12   was sitting in a nearby vehicle while his wife met with Defendant Tinsley. (App. Mot. Summ. J.

13   89:4, ECF No. 11.)

14          Following the arrest, a preliminary hearing was held in state court to address whether there

15   was probable cause. In addition to the facts outlined above, a witness testified that she purchased

16   the Chevrolet from the Plaintiff and communicated exclusively with him, not his wife. (App.

17   20:15–18, 23:2–12.) The State also presented evidence that the Plaintiff was known to visit local

18   vehicle auctions. (Mot. Summ. J. 3:9–11, 4:14.)

19          In response, the Plaintiff’s wife testified that she sold the Chevrolet and that the Buick—

20   the vehicle involved in the sting operation—belonged to her mother. Furthermore, on cross

21   examination, Defendant Tinsley stated that she did not know who owned the Buick and no

22   paperwork was exchanged. (Opp’n Mot. Summ. J. 6:18–22.) At the conclusion of the preliminary

23
     1 There is a discrepancy about the make and model of this vehicle. The Parties refer to the car as
24   a Buick Century in their briefs; however, in the Plaintiff’s Declaration and the Plaintiff’s wife’s
     testimony in the state district court, it is referred to as an Oldsmobile.

                                                   2 of 10
 1   hearing, a justice of the peace found that there was enough evidence to prosecute but stated that

 2   the evidence was slight. (Id. at 8:6–7.)

 3           The Plaintiff filed a writ of habeas corpus, and upon review, a Nevada district court judge

 4   granted the Plaintiff’s writ and dismissed the charges. (Id. at 8:8–12, 14–17.) The judge determined

 5   that the Chevrolet and Buick were family owned vehicles and were not sold for a business purpose,

 6   meeting an exception in the statute. Section 482.020. The judge further held that the Craigslist

 7   advertisements were inconsequential, since there was no evidence when the advertisements were

 8   posted or that the vehicles were registered to the Plaintiff. (Id. at 8:18–9:3.)

 9           Shortly after the Plaintiff’s release, he brought this Section 1983 action against the

10   Defendants for violations of his Fourth Amendment and state law rights. Prior to filing an answer

11   and conducting any discovery, the Defendants filed the present Motion for Summary Judgment.

12    II.    LEGAL STANDARDS

13           A court should grant summary judgment when “the movant shows that there is no genuine

14   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

15   Civ. P. 56(a). A factual dispute is genuine when “the evidence is such that a reasonable jury could

16   return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

17   (1986). Only facts that affect the outcome are material. Id.

18           To determine when summary judgment is appropriate, courts use a burden-shifting

19   analysis. When the party seeking summary judgment would not bear the burden of proof at trial,

20   it satisfies its burden by demonstrating that the other party failed to establish an essential element

21   of the claim or by presenting evidence that negates such an element. See Celotex Corp. v. Catrett,

22   477 U.S. 317, 323 (1986). Summary judgement should be denied if either the moving party fails

23   to meet its initial burden or, if after that burden is met, the other party establishes a genuine dispute

24   of material fact. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 585–86 (1986).



                                                      3 of 10
 1   III.   ANALYSIS

 2          As a preliminary matter, it is appropriate for the Court to consider summary judgment here

 3   before discovery. Under Rule 56(d), a trial court may order a continuance on a motion for summary

 4   judgment if the requesting party submits an affidavit showing that it cannot present facts that are

 5   necessary to contest the motion without discovery. Midbrook Flowerbulbs Holland B.V. v. Holland

 6   Am. Bulb Farms, Inc., 874 F.3d 604, 619 (9th Cir. 2017). To prevail, the requesting party must

 7   show: “(1) it has set forth in affidavit form the specific facts it hopes to elicit from further

 8   discovery; (2) the facts sought exist; and (3) the sought-after facts are essential to oppose summary

 9   judgment.” Family Home & Fin. Ctr., Inc. v. Fed. Home Mortg. Corp., 525 F.3d 822, 827 (9th Cir.

10   2008). Failure to comply with these requirements “is a proper ground for denying discovery and

11   proceeding to summary judgment.” Id. Although the Plaintiff argues that summary judgment is

12   premature, the Plaintiff did not file an affidavit listing the specific facts he seeks, and the only

13   sought-after facts mentioned in his brief are not essential to oppose summary judgment. Therefore,

14   because the Plaintiff failed to satisfy these requirements, the Court rejects the Plaintiff’s argument

15   that summary judgment is inappropriate.

16          Moreover, considering summary judgment is vital because of the Defendants’ qualified

17   immunity defense. The Supreme Court has “repeatedly” emphasized that courts should decide

18   qualified immunity “‘at the earliest possible stage in litigation’ in order to preserve the doctrine’s

19   status as a true ‘immunity from suit rather than a mere defense to liability.’” Morales v. Fry, 873

20   F.3d 817, 822 (9th Cir. 2017) (quoting Hunter v. Bryant, 502 U.S. 224, 227 (1991)). Qualified

21   immunity is meant to “spare a defendant not only unwarranted liability, but unwarranted demands

22   customarily imposed upon those defending a long drawn out lawsuit.” Siegert v. Gilley, 500 U.S.

23   226, 232 (1991). Accordingly, given the directive by the Supreme Court, consideration of the

24   Defendants’ Motion for Summary Judgment is apt.



                                                    4 of 10
 1          A. Qualified Immunity

 2          The Defendants argue that the doctrine of qualified immunity bars the Plaintiff’s Fourth

 3   Amendment claim. The Court agrees, because the Defendants did not violate a clearly

 4   established right—every reasonable officer would not have concluded that insufficient evidence

 5   existed for probable cause. Thus, the Court grants the Motion for Summary Judgment.

 6          Qualified immunity shields government officials from liability for civil damages when

 7   “their conduct does not violate clearly established statutory or constitutional rights of which a

 8   reasonable person would have known.” Emmons v. City of Escondido, 921 F.3d 1172, 1174 (9th

 9   Cir. 2019) (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)). Qualified immunity protects

10   “all but the plainly incompetent or those who knowingly violate the law.” Malley v. Briggs, 475

11   U.S. 335, 341 (1986). The doctrine exists to afford “government officials breathing room to make

12   reasonable but mistaken judgments about open legal questions.” Ashcroft v. al-Kidd, 563 U.S. 731,

13   743 (2011) (quoting Malley, 475 U.S. at 341).

14          When analyzing qualified immunity as an affirmative defense, courts engage in a two-

15   pronged inquiry. Tolan v. Cotton, 572 U.S. 650, 655 (2014). Courts ask whether a constitutional

16   right was violated, viewed in the light most favorable to the plaintiff, and whether the right in

17   question was clearly established when the alleged violation occurred. Al-Kidd, 563 U.S. at 735. A

18   right is clearly established when “‘[t]he contours of the right [are] sufficiently clear’ [such] that

19   every ‘reasonable official would have understood that what he [was] doing violates that right.’”

20   Id. at 741 (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). A right is not clearly

21   established unless precedent places “the statutory or constitutional question beyond debate.” Id. If

22   precedent does not put officials “on notice that [their] conduct would be clearly unlawful, summary

23   judgment based on qualified immunity is appropriate.” Saucier v. Katz, 533 U.S. 194, 202 (2001).

24   ///



                                                    5 of 10
 1          1. Violation of a Constitutional Right

 2          The Plaintiff argues that summary judgment is inappropriate, because the Defendants

 3   violated his Fourth Amendment rights by arresting him without probable cause. Although the

 4   Court finds that the Defendants likely had probable cause, the Court is unwilling to grant summary

 5   judgment on this basis, given the Ninth Circuit’s holding that probable cause should generally be

 6   determined by a jury in Section 1983 actions.

 7          Under the Fourth Amendment, a warrantless arrest requires probable cause. Atwater v. City

 8   of Lago Vista, 532 U.S. 318, 354 (2001). An officer has probable cause when he has knowledge

 9   or information that would cause a prudent person to conclude that a suspect committed or was

10   committing an offense. Beck v. Ohio, 379 U.S. 89, 91 (1964). Probable cause is not a high standard.

11   It only requires a “fair probability” of wrongdoing under the totality of the circumstances. Illinois

12   v. Gates, 462 U.S. 213, 238 (1983). Moreover, officers may rely on hearsay and other evidence

13   that would be inadmissible in court. Hart v. Parks, 450 F.3d 1059, 1068 (9th Cir. 2006). The Ninth

14   Circuit has noted that relevant “arrests and convictions can be helpful in establishing probable

15   cause,” especially when an arrest or conviction involves the crime being considered in a probable

16   cause analysis. Greenstreet v. Cty. Of San Bernardino, 41 F.3d 1306, 1309 (9th Cir. 1988).

17          For example, in Hart, the Ninth Circuit determined that detectives had probable cause to

18   arrest the plaintiff. 450 F.3d at 1066. There, detectives investigated a missing pallet of merchandise

19   and deduced that the missing pallet had been stolen from the plaintiff’s employer. Id. at 1063.

20   Because of the size of the pallet, they believed that the pallet had been stolen using a forklift and

21   truck. Detectives learned that the plaintiff was employed as a forklift driver, was working when

22   the pallet was supposedly stolen, and had been convicted of theft. Id. at 1066. Several anonymous

23   tipsters claimed that the plaintiff was responsible, and multiple coworkers fingered the plaintiff as

24   a suspect, because he was “a known thief.” Id. at 1062–63. One individual, who detectives found



                                                     6 of 10
 1   associated with the plaintiff, called and offered the location of the missing merchandise for reward

 2   money. Based on this information, the Ninth Circuit concluded that “substantial evidence” existed

 3   to show that the plaintiff was (at least) partially responsible for the theft, even though the charges

 4   against the plaintiff were ultimately dropped. Id. at 1066. The court held that a fair probability

 5   existed that the plaintiff committed the crime, and therefore, the detectives had probable cause for

 6   an arrest. Id.

 7           Here, the evidence implicating the Plaintiff is even stronger than the evidence that the Ninth

 8   Circuit relied on in Hart. In both cases, anonymous tipsters and other witnesses incriminated the

 9   corresponding plaintiffs, and in both cases the plaintiffs had convictions matching the crimes under

10   investigation. However, unlike Hart, the Defendants here were able to roundly corroborate the

11   incriminating accounts: the Defendants identified four Craigslist advertisements by the Plaintiff

12   for the sale of vehicles; the advertisements listed the Plaintiff’s phone number, which matched the

13   number that he previously used when selling cars illegally; and a witness confirmed that the

14   Plaintiff recently and exclusively sold one of the four advertised vehicles. Moreover, the

15   Defendants verified the Plaintiff’s unequivocal intention to sell the vehicles advertised on

16   Craigslist by establishing a meeting through direct communication with him to purchase one of

17   the vehicles. In Hart, the corroborating evidence was largely circumstantial: there, the plaintiff

18   drove equipment likely used in the theft; worked during the time of the theft; and associated with

19   a person who claimed to know where the stolen merchandise was located. Nonetheless, the Ninth

20   Circuit held that “substantial evidence” existed in Hart to conclude that the plaintiff there was

21   responsible for the theft. In the present case, the Defendants had far more inculpatory evidence

22   beyond opportunity, association, and a similar conviction.

23           Nonetheless, the Ninth Circuit has held that the issue of probable cause is generally

24   reserved for the jury in Section 1983 actions; thus, summary judgment is only appropriate “if no



                                                    7 of 10
 1   reasonable jury could find that the officers did or did not have probable cause to arrest.” McKenzie

 2   v. Lamb, 738 F.2d 1005, 1007–08 (9th Cir. 1984). When viewed in the light most favorable to the

 3   Plaintiff, the Court cannot conclude that every reasonable juror would agree that probable cause

 4   existed, despite the difficulty in concluding otherwise. Therefore, the Court cannot grant summary

 5   judgment on this basis.

 6          2. Clearly Established

 7          Turning to the second prong, the Court finds that the Defendants did not violate a clearly

 8   established right. Consequently, even if a jury might theoretically conclude that the Defendants

 9   violated a constitutional right, the Court finds that summary judgment is appropriate.

10          In defining a constitutional right for purposes of qualified immunity, the Supreme Court

11   has stated that a right must be defined with specificity and should be particularized. City of

12   Escondido v. Emmons, 139 S. Ct. 500, 503 (2019). In Emmons, the Court articulated the question

13   of qualified immunity as “whether two police officers violated clearly established law when they

14   forcibly apprehended a man at the scene of a reported domestic violence incident.” Id. at 501.

15          The right in question here is the right to be free from arrest without probable cause.

16   However, only asking whether the Defendants understood that a warrantless arrest in the abstract

17   requires probable cause is insufficient and contravenes the Supreme Court’s directive in Emmons.

18   Qualified immunity exists to protect government officials while making reasonable but mistaken

19   judgments and the shields “all but the plainly incompetent or those who knowingly violate the

20   law.” Malley, 475 U.S. at 341. Defining the issue as the broad requirement for an arrest would

21   destroy that protection and would allow citizens to sue law enforcement officers for every

22   reasonable, but mistaken determination about probable cause. That is not the law. Courts

23   frequently disagree and sometimes err when determining whether probable cause exists. When law

24   enforcement officers do the same, it is patently absurd to hold them liable. As the Supreme Court



                                                   8 of 10
 1   clearly expressed in Emmons, the question is not whether officers knew the general requirements

 2   for an arrest, but whether the particular arrest was clearly unlawful. Thus, the question here is not

 3   whether the Defendants knew the standards for a lawful arrest, as the Plaintiff contends; the issue

 4   is whether the particular challenged arrest was clearly unlawful. Meaning: would every reasonable

 5   official have understood that no probable cause existed to arrest the Plaintiff.

 6          This Court finds that a reasonable official could conclude that probable cause existed. In

 7   this case, one state court judge already determined—after more than two hours of oral argument—

 8   that probable cause existed, which this Court finds is eminently reasonable given the incriminating

 9   evidence. An anonymous tipster indicated that the Plaintiff was selling vehicles; a witness

10   informed the Defendants that she recently and exclusively purchased a vehicle from the Plaintiff;

11   and the Plaintiff had listed four vehicles for sale on Craigslist, had directly arranged a meeting

12   with the Defendants to sell one of the advertised vehicles, and had been convicted of the same

13   crime in 2015. Considering the facts, it is impossible to conclude that every reasonable officer

14   would have believed that the evidence was insufficient to establish probable cause. Therefore, the

15   Court finds that the Defendants did not violate a clearly established right and summary judgment

16   should be granted.

17          B. State Law Claims

18          The Plaintiff brought two pendent state law claims: false arrest and false imprisonment.

19   The Court dismisses these remaining causes of actions for want of subject-matter jurisdiction,

20   since no federal cause of action remains, and the case is early in its proceedings. 28 U.S.C. § 1367

21   (c) (“The district courts may decline to exercise supplemental jurisdiction over a claim . . . if . . .

22   the district court has dismissed all claims over which it has original jurisdiction . . . .”); Bryant v.

23   Adventist Health Sys./W., 289 F.3d 1162, 1169 (9th Cir. 2002) (“Because the district court did not

24   err in granting summary judgment on the federal claims, it did not abuse its discretion in dismissing



                                                     9 of 10
 1   the state-law claims.”). In sum, the Court grants summary judgment for the Defendants on the

 2   Section 1983 claim and dismisses the state law claims for lack of jurisdiction.

 3                                            CONCLUSION

 4          IT IS HEREBY ORDERED that the Defendants’ Motion for Summary Judgment (ECF

 5   No. 10) is GRANTED.

 6          IT IS FURTHER ORDERED that the Clerk shall enter judgment and close this case

 7   accordingly.

 8          IT IS SO ORDERED.

 9

10   Dated this 19th day of July
                8th day          2019.2019.
                            August,

11

12                                                _____________________________________
                                                            ROBERT C. JONES
13                                                      United States District Judge

14

15

16

17

18

19

20

21

22

23

24



                                                   10 of 10
